tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date tax_year ending december 20xx taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 effective january 20xx your determination_letter dated march 19xx is revoked the revocation of your exempt status was made for the following reason s organizations described in sec_501 of the internal_revenue_code and exempt from tax under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inure to the benefit of private shareholders or individuals you have failed to meet the operational_test described in sec_501 specifically funds were wired to a foreign charitable_organization and used to purchase shares of a publicly-traded company in the benefits to your treasurer facilitated by you are significant and are not incidental this activity served a nonexempt purpose and inured to the benefit of your treasurer the shares were bought by the organization’s treasurer an organization exempt under sec_501 is required to operate exclusively for public benefit as opposed to private interests all directors and officers have a responsibility to ensure that the organization’s primary purpose is directed to the furtherance of a charitable purpose your officers and directors failed their fiduciary responsibilities to operate exclusively for sec_501 purposes because your officers and directors participated in and facilitated in the abusive transactions between the years 20xx and 20xx when an organization operates for the benefit of private interests the organization by definition does not operate exclusively for exempt purposes thus you are not operated exclusively for sec_501 purposes and do not qualify for exemption as an organization described in sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable for further instructions forms and information please visit www irs gov if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate tel fax if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations commerce street ms dal dallas tx certified mail - return receipt requested date date taxpayer_identification_number form_990 return tax_year s ended december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date october 20xx why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code dear if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a row jangery explanations of items name of taxpayer dec 20xx tax identification_number year period ended issue should the exempt status of revenue code irc as an organization described in sec_501 be revoked effective january 20xx under sec_501 of the internal facts was incorporated on october 19xx in the state of as a non-profit corporation article provided the first board_of directors the articles of incorporation provided the purpose of the corporation is to provide was listed as one of the first board_of directors filed the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on october 19xx part il of the form_1023 sets forth the purposes of _ underprivileged communities in reducing their poverty t will be accomplished by promoting education and better healthcare and providing assistance in the rehabilitation of victims of natural and man-made disasters and will be one of the beneficiaries of is a charitable foundation promoting education in it states that the purpose of is also a director of the director of is to assist internal_revenue_service granted tax exempt status to on march 19xx the forms filed by and health care in underprivileged communities by working closely with organization in between 20xx and 20xx provide the mission of from 20xx through 20xx a registered non-profit forms listed its website address as is to promote education the registrant’ name and registrant organization of the web address are and respectively reported a total of dollar_figurex xxx xxx grants made to outside u s in its form_990 between 20xx and 20xx did not make any grant or conduct any exempt activity in the united_states the totals of the grants made in the years 20xx 20xx and 20xx were dollar_figurex xxx xxx dollar_figurex xxx xxxk and dollar_figurex xxx xxx respectively the internal_revenue_service did not receive the form_990 for the year 20xx filed by for the years 20xx through 20xx was to similar to the years 20xx through 20xx the only activity of make grants to the organizations outside u s did not make any grant or conduct any exempt activity in the united_states the totals of the grants made in the years 20xx 20xx and 20xx were dollar_figurexxx xxx dollar_figurexxx xxx and dollar_figurexxx xxx respectively ' the registrant information was gathered from on may 20xx department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items relationship between and was a director of from its inception to 20xx and the founder director of he also was the founder chairman and ceo of publicly traded company in isa has a close relationship with between 20xx and 20xx four of directors listed on forms annual reports as the directors of and were also listed on passed away in from complications of a stroke in october 20xx as said by news reports for the years 20xx and 20xx three of were also the directors of report and directors was listed as a chairman of and on its 20xx annual the following table provides the summary of the directors of and the directors of 20xx 20xx 20xx 20xx 20xxk 20xx x xx x x x x xx x xx x xx xx x x x x x x x xx xx xx xx xx xx x x xx xx x x xx x - treasurer of was a director and treasurer of from 20xx to 20xx between 20xx and 20xx for over dollar_figurex xxx xxx from designated as a arranged to repurchase of more than xx xxx xxx shares in whom the u s treasury department’s ofac had shortly after the events of 20xx held an interest in through an company called loaned large sums of money to assist in the purchase those shares from 20xx annual report department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page form 886-a rov date name of taxpayer explanations of items tax identification_number year period ended schedule number or exhibit dec 20xx between july 20xx and march 20xx at direction sent approximately xx wire transfers to the purchase of shares in x xxxk that had been purchased from interest in the corporation of x xxx percent and a value of over dollar_figurex x regularly communicated with and or see exhibit for the xx wire transfers to as aresult by june 20xx shares of stock in accounts in for a total of dollar_figurex xxx xxx to be used for was the listed holder of over for a total ownership dollars regarding the status of the repurchase of shares from accounts in children and to flood relief buy shares back from as the treasurer of told his donors that money was going to but instead of funding schools a significant portion of school assets went to who has been designated by the treasury_department as a he knew that the money was going to buy back shares of and not to school children as the mission stated signed the plea agreement with the statement of facts described above on january 20xx and received his sentenced on august 20xx - director of 20xx serviced with on the board_of directors of at least from 20xx through was one of the individuals used by to route funds from to united_states on march 20xx one of from on an upcoming trip to wrote that she would transfer money to family members referenced need for reimbursement later that month in the email the family_member if would provide cash to in agreed to the plan and instructed to send check to in accordance with the agreement wrote a check dated march 20xx and made payable to in the amount of dollar_figurexx xxx on march 20xx one of transfer dollar_figurexx xxx into the bank account of when he arrived in brother and between march and april 20xx‘ family members wrote that would take the rest in cash wanted to deducted the dollar_figurexx xxx he sent to as a charitable_contribution even though he was reimbursed for this in claimed charitable deductions to _ for a total of dollar_figurexxx xxx between 20xx and 20xx even reimbursed him for at least a portion of these transfers as a result the government though had a total of dollar_figurexx xxx tax loss’ case document xx position_of_the_united_states with respect to sentencing factors filed on xx case case xx document xx statement of facts filed on xx document xx position_of_the_united_states with respect to sentencing factors filed on department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page _3 schedule number or exhibit form 886-a rew date name of taxpayer dec 20xx tax identification_number year period ended explanations of items signed the plea agreement with the statement of facts described above on november 20xx and was sentenced on august 20xx - donor of was a donor of who provided a testimony for another donor dollar_figure on april 20xx indicated in his testimony that he made the first donation of dollar_figurex xxx to the in 20xx which was a directed donation to a distant cousin of him he explained what directed donation is in his testimony he said directed donation is being able to direct a part of some of your donation to a cause that otherwise is dear to you as an individual and that included earmarking a certain percentage or proportion of that donation for an end recipient whether it be an organization or an individual whether family_member or otherwise who you wanted to donate money to because you felt they deserved charity subsequent to his first donation to indicated that an approximately x to xx percent of his donations were reimbursed he made other directed donations that routed through he agreed the statement made by his counsel in his testimony that it was not at all unusual for donors to the specific organization they would like to receive that money to indicate as part of their donation either what kind or what at the end of his testimony he stated that the way it was presented was donations to non-501 c entities in that are charitable allowed you to give interview with the officers of the interview with the officers of including the president was requested the interview was held on august 20xx two of representative also appeared for the interview directors and appeared at the interview did not appear at the interview because of the advice of his attorney was asked how long he has been a director of he replied about x years he also was asked why his name was on not know why his name was shown on the forms prior to 20xx forms at least from 20xx through 20xx he replied that he does questions regarding to the xx wire transactions made by the prior treasurer and 20xx were asked to officers and representative the answers were do not know between 20xx testimony provided that did not engage in a scheme to get reimbursement of his charitable_contributions through stock returns case document xx filed xx ’ was appointed by board as a non-voting board member on july 20xx his name is not shown on the forms as a director of publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page schedule number or exhibit form 886-a rev date name of taxpayer dec 20xx tax identification_number year period ended explanations of items questions regarding to the donation reimbursements received by prior director of asked to know about the reimbursements until the audit officers and representative the answer for the questions was that the board does not were questions regarding to the directed donations were asked to answer for the questions was that the board is not aware of the directed donations officers and representative the laws sec_501 provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization that is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_80_278 1980_2_cb_175 jan establishes that in making the determination of whether an organization’s activities are consistent with exemption under sec_501 of the code the service will rely on a three-part test the organization’s activities will be considered permissible under sec_501 if the purpose of the organization is charitable the activities are not illegal contrary to a clearly defined and established public policy or in conflict with express statutory restrictions and the activities are in furtherance of the organization’s exempt_purpose and are reasonably related to the accomplishment of that purpose department of the treasury-internal revenue service form 886-a catalog number 20810w page_5 publish no irs gov form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended schedule number or exhibit dec 20xx government’s position it is the government's position that the organization has failed to meet the operational_test described in sec_1_501_c_3_-1 in order to continue tax-exempt status an organization must prove that it is operated exclusively for tax-exempt purposes and that no part of its net_earnings inured to the benefit of any private individuals the treasurer of followed the direction of to wire a total of dollar_figurex xxx xxx to for purchasing the shares of from whom the u s treasury department's ofac had designated as a 20xx as the children and to flood relief knew that the funds were used to buy back shares of mission stated however he told the donors that money was going to school shortly after the events of not to school children the dollar_figurex xxx xxx of total grants made by facilitated by served a nonexempt purpose and merely inured to the private benefit of funds used to purchase the shares of in the years between 20xx through 20xx the benefits to are significant and are not qualitatively and quantitatively incidental this activity for represented xx xx of also made false representation to internal_revenue_service and general_public by filing its forms for the years 20xx through 20xx indicating that the funds granted to the organizations outside united stated were used for promoting education and health care in underprivileged communities in failed two of the three-part test described in revrul_80_278 the activity of purchasing the shares from of and established public policy and the activity of purchasing the shares of not in furtherance of exempt_purpose a is contrary to a clearly defined was for as mentioned above allowing its officer receive private benefits used its funds for nonexempt purpose _ also facilitated tax_avoidance by and donors to make the improper charitable_contribution deductions and according tax law an sec_501 nonprofit organization is required to operate exclusively for public benefit refraining from allowing individuals to benefit financially all directors and officers have a responsibility to ensure that the organization’s primary purpose is directed to the furtherance of a charitable activity the officers and directors of tax-exempt purpose because the officers and directors participated in and facilitated the abusive transactions between the years 20xx through 20xx failed their fiduciary responsibilities to operate the for exclusively when an organization operates for the benefit of private interests the organization by definition does not operate exclusively for exempt purposes thus purpose and does not qualify for exemption as an organization described in sec_501 is not operated exclusively for c department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page schedule number or exhibit form 886-a rey date explanations of items name of taxpayer dec 20xx tax identification_number year period ended based on the facts and laws presented above within the meaning of sec_501 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx has failed to operate exclusively charitable purposes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_7 schedute number or exhibit form 886-a_ rey date name of taxpayer explanations of items tax identification_number year period ended dec 20xx exhibit - the xx wire transfers to accounts in publish no irs gov department of the treasury-internal revenue service form 886-a catalog number 20810w page
